Watson, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protest consists of panels, sheets, and bars, made from and advanced beyond the stage of synthetic resin or resin-like products into finished panels, sheets, and bars of specific sizes and shapes dedicated to specific uses, similar to manufactures of india rubber, other, and following Hensel, Bruckmann Lorbacher, Inc. v. United States (53 Cust. Ct. 212, C.D. 2498), the claim of the plaintiff was sustained.